Citation Nr: 0603492	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from July 1941 to 
October 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

A motion to advance this case on the Board's docket, which 
was received by the Board on April 27, 2004, was granted by 
the Board on May 6, 2004 for good cause.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).  


FINDING OF FACT

The evidence of record does not show bilateral hearing loss 
that is related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
December 2004, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  Under the 
facts of this case, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on 
this record, the Board finds that VA's duty to notify has 
been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  A nexus opinion was 
obtained in April 2005 and added to the claims file.  The 
Board concludes that all available evidence that is pertinent 
to the claim decided herein has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issue.  In the instant case, the veteran's 
service medical records are not obtainable, and it is 
presumed that they were destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  In response to 
numerous requests, NPRC found that the veteran's service 
medical records were "fire-related," and the only records 
they had were the veteran's separation document, a report of 
induction, a separation qualification record, his induction 
examination, and his service separation examination.  These 
records have been associated with the claims file.  The 
veteran was notified and requested to send any service 
medical records that he may have in his possession.  There is 
no indication that additional, obtainable, relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims file with 
respect to the issue decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The veteran has contended that he currently has bilateral 
hearing loss due to service acoustic trauma.  The medical 
evidence of record shows current bilateral hearing loss.  See 
38 C.F.R. § 3.385.  


Although most of the veteran's service medical records were 
apparently destroyed by fire and are unavailable, his October 
1945 discharge medical examination report is on file.  
According to this report, his hearing was 15/15 for whispered 
voice.  

The initial post-service medical evidence of hearing loss is 
not until May 1986, which is over 40 years after service 
discharge.  Although the veteran indicated on VA examination 
in May 2001 that his hearing problems started in 
approximately 1945, he stated in December 1990 that he had a 
25 year history of hearing trouble, approximately 1965.  

A January 2001 letter from Bridge Community Health Clinic 
noted that the veteran had hearing aids from VA "due to the 
hearing loss being caused from World War II."  There is no 
rationale for this statement, and there is no evidence that 
the physician's assistant reviewed the veteran's medical 
records.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  

A May 2001 VA audiological evaluation report concluded, after 
review of the veteran's medical records, that hearing loss as 
severe as the veteran's would have been immediate and 
irreversible, and would have been noted in service.  
Thereafter, an April 2005 VA examiner found that the 
veteran's bilateral hearing loss was not the result of 
acoustic trauma during military service.  The examiner's 
opinion was based on the negative service discharge hearing 
evaluation, the fact that the first documentation of hearing 
loss was not until 1986, the conclusion that hearing loss as 
severe as the veteran's would have been immediate and 
irreversible and would have been noted in service, and the 
veteran's positive history for noise exposure after service.

The Board has considered the veteran's assertions that he 
currently has hearing loss due to service.  However, as a 
layperson without the appropriate medical training and 
expertise, the veteran is not competent to render a probative 
opinion on a medical matter, to include a determination that 
his current bilateral hearing loss is the result of acoustic 
trauma over six decades ago.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current bilateral hearing loss 
to service or to any incident of service, despite his 
assertions that such a causal relationship exists.  This lack 
of cognizable evidence is particularly dispositive as the 
first medical evidence of record for treatment for 
symptomatology of this disorder is more than 40 years after 
his period of service had ended.  See cf. Mense v. Derwinski, 
1 Vet. App. 354 (1991).  As there is no competent evidence 
which provides the required nexus between military service 
and the current bilateral hearing loss, service connection 
for bilateral hearing loss is not warranted.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).

As the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


